DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-8, and 14-16 are pending.
Claims 1, 2, 5, 14, and 16 were amended.
Claims 3, 9-13, and 17 were cancelled.	

Claim Rejections - 35 USC § 112
Claims 1-17 were previously rejected under 35 USC § 112. Applicant has successfully addressed some of these issues in the amendment filed on 9/21/2021. Accordingly, the rejections to some of the claims under 35 USC § 112 have been withdrawn.
However, as amended:		
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 6, 7, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 6, and 7 recite the limitation “vertically lapped nonwoven” instead of –vertically lapped nonwoven material--. The term is indefinite because it provides structural adjectives for a noun without attachment to an object or structure. Appropriate correction is required. 	
Claims 8 is additionally rejected under 35 U.S.C. §112(b) as being dependent upon a rejected base or intervening claim (claim 7). 
Claims 14 recites the limitation “non fire retardant cross-lapped nonwoven” instead of – non fire retardant cross-lapped nonwoven material--. The term is indefinite because it provides structural adjectives for a noun without attachment to an object or structure. Appropriate correction is required. 	
Claims 15 is additionally rejected under 35 U.S.C. §112(b) as being dependent upon a rejected base or intervening claim (claim 14). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rensink et al. (US 20110173757), herein referred to as Rensink ‘757, in view of Rensink (US 20060096032 A1), herein referred to as Rensink ‘032, and further in view of Midgley et al. (GB 2549634 A), herein referred to as Midgley.
Regarding claim 1, Rensink ‘757 discloses a mattress, comprising: a top layer comprising a fabric layer (fabric layer 142), one or more fire retardant layers (fire retardant layer 140), and a bottom layer (gel layer 120 incorporated into bottom layer 104). Rensink ‘757 does not explicitly disclose said fabric layer, said one or more fire retardant layers, and said bottom layer are assembled together with stitching passing through each of the fabric layer the one or more fire retardant layers, and the bottom layer from a top to a bottom of the top layer. Rensink '032, however, discloses a mattress having fiberballs comprising a plurality of layers including a ticking 40 that further comprises any type of fabric or covering and having cushioning layers 28 and 30 sewn together for the purpose of forming a pillow top, see para. [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink ‘757 with the sewn layers as taught by Rensink '032 in order to fabricate a mattress having a spring core and a cushioned top surface. Rensink ‘757 discloses a spacer layer but does not explicitly teach one or more layers of vertically lapped nonwoven material positioned under the top layer. Midgley, however, discloses a mattress or mattress topper comprising an upper quilt layer 122 and a layer middle upholstery layer 124 further comprising layers of moisture transport layer 124A made of a vertically lapped nonwoven web material (see page 6, lines 11-29) for the purpose of wicking liquid by capillary action and also for providing cushioning and comfort to a user (see FIG. 1A, vertically lapped nonwoven material layer sandwiches the mattress core layer 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink ‘757 to have a layer of vertically lapped nonwoven material as taught by Midgley in order to provide cushioning comfort and liquid wicking properties. Rensink ‘757 further teaches a spring or foam support (Rensink ‘757, core 132 comprises coil springs 134), wherein the one or more layers of vertically lapped nonwoven materials are positioned above the spring or foam support (Rensink ‘757, see FIG. 4 spring core is presented below the cushion layer).
Regarding claim 2, Rensink ‘757 (in view of Rensink ‘032 and further in view of Midgley) teaches the top layer comprises one or more layers of vertically lapped nonwoven which is assembled together with said fabric layer, said one or more fire retardant layers, and said bottom layer with said stitching passing through the one or more layers of vertically lapped nonwoven material. Midgley teaches a mattress topper having two layers of vertically lapped nonwoven material where at least one of the layers is disposed below the top upholstery layer 120 and the second layer is disposed below the said top upholstery layer 120 and below the mattress core layer 110. The arrangement of layers as taught by Midgley modifying the structure of fabric and fire retardant layers disclosed by Rensink ‘757 teaches the limitations of the claim. Furthermore, Rensink ‘032 is relied on to teach stitching layers of material together. The combination presented therefore teaches all of the limitations of the claim.
Regarding claim 4, Rensink ‘757 (in view of Rensink ‘032 and further in view of Midgley) teaches either or both said one or more layers of vertically lapped nonwoven in said top layer, and said one or more layers of vertically lapped nonwoven under said top layer comprise one or more synthetic or natural fibers. Midgley teaches transport layer 124A comprises hydrophobic or hydrophilic fibers or a mixture of both made from polyester and/or cellulosic materials (see page 7, line 35 through page 8, line 19).
Regarding claim 6, Rensink ‘757 (in view of Rensink ‘032 and further in view of Midgley) teaches a loft of the one or more layers vertically lapped nonwoven in said top layer, or said one or more layers of vertically lapped nonwoven positioned under said top layer ranges from 5~ 150 mm (Rensink ‘757 discloses spacer layer has a thickness range between 2 mm to 10 cm).
Regarding claim 7, Rensink ‘757 (in view of Rensink ‘032 and further in view of Midgley) does not explicitly teach comprising one or more layers of foam in said top layer, wherein the one or more layers of vertically lapped nonwoven in said top layer are positioned under, above, or between said one or more layers of foam. Rensink ‘757 teaches foam layer 138 at the bottom of the remaining layers. Examiner further notes that it would have been obvious for a PHOSITA to provide additional layers of foam for the purpose of selectively increasing resistance to pressure since it has been held that mere duplication of parts holds no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Rensink ‘757 (in view of Midgley) teaches wherein at least some of the one or more layers of vertically lapped nonwoven material in said top layer are bonded together, or at least some of the one or more layers of foam are bonded together, or at least one of the one or more layers of vertically lapped nonwoven material in said top layer and at least one of the one or more layers of foam are bonded together. Rensink ‘757 teaches spacer layer 106 is bonded to adjacent layers, see para. [0028].
Regarding claim 16, Rensink ‘757 discloses a top layer for a mattress, comprising: a fabric layer (fabric layer 142); one or more fire retardant layers (fire retardant layer 140), and a bottom layer (gel layer 120 incorporated into bottom layer 104). Rensink ‘757 discloses a spacing layer 106 but does not explicitly disclose one or more layers of vertically lapped nonwoven material. Midgley, however, discloses a mattress or mattress topper comprising an upper quilt layer 122 and a layer middle upholstery layer 124 further comprising layers of moisture transport layer 124A made of a vertically lapped nonwoven web material (see page 6, lines 11-29) for the purpose of wicking liquid by capillary action and also for providing cushioning and comfort to a user (see FIG. 1A, vertically lapped nonwoven material layer sandwiches the mattress core layer 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rensink ‘757 to have a layer of vertically lapped nonwoven material as taught by Midgley in order to provide cushioning comfort and liquid wicking properties. Rensink ‘757 does not explicitly disclose wherein said fabric layer, said one or more fire retardant layers, said one or more layers of vertically lapped nonwoven, and said bottom layer are sewn together with stitching extending through each of the fabric layer, the one ore more flame retardant layers, the one or more layers of vertically lapped nonwoven material, and the bottom layer from a top to a bottom of the top layer. Rensink '032, however, discloses a mattress having fiberballs comprising a plurality of layer including a ticking 40 that further comprises any type of fabric or covering and having cushioning layers 28 and 30 sewn together for the purpose of forming a pillow top, see para. [0036]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mattress of Rensink '757 to have sewn layers as taught by Rensink '032 in order to fabricate a mattress having a spring core and a cushioned top surface.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rensink, in view of Rensink ‘032 and Midgley, and further in view of DeFranks (US 20150147518 A1), herein referred to as DeFranks.
Regarding claim 5, Rensink ‘757 (in view of Rensink ‘032 and further in view of Midgley) does not explicitly teach wherein a basis weight of said one or more layers of vertically lapped nonwoven in said top layer, or said one or more layers of vertically lapped nonwoven positioned under said top layer said ranges from 50-~2000 g/m2. DeFranks, however, teaches a cushioned fire resistant panel comprising vertically lapped nonwoven layer 104 having a basis weight of 5-18 ounces per square yard (169.53 g/m2 to 610.30 g/m2 equivalent) which meets the claimed range where it would have been obvious for a PHOSITA to have modified the unwoven layers in the mattress of Rensink ‘757 to have a basis weight taught by DeFranks to increase the flame resistance of the panel (see paragraphs [0082-0084], flame resistance generally depends on the fiber composition and flame retardant chemical applied).

Response to Arguments
Applicant’s arguments, filed 9/21/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-8, and 16 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rensink ‘032.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress panels relevant in scope and structure to the claimed invention. The references relied on for the rejections presented include Rensink, Rensink ‘032, Midgley, and DeFranks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673